Dear Mr. Dittmer,
We are in receipt of your request for an opinion of this office regarding whether the Washington Parish Reservoir Commission has the authority to expend $10,000 or more per year, such that its members are required to file annual personal financial disclosure statements pursuant to the Louisiana Code of Ethics, particularly La.R.S. 42:1124.2.1. As this is an issue subject to the enforcement authority of the Board of Ethics (the "Board"), it is the policy of our office to defer to the Board on all ethics law queries to insure the uniform application of the Louisiana Ethics Law by the agency entrusted with its implementation.
Therefore, we draw your attention to Ethics Advisory Opinion No. 2009-1022, which concluded, "[a]lthough the Washington Parish Reservoir Commission was created by statute, based on the facts provided, it does not appear the Commission has the authority to expend $10,000 or more in funds. Therefore, the Commission members are not required to file annual personal financial disclosure statements pursuant to Section 1124.2.1 of the Code."
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By: __________________________ Lindsey K. Hunter Assistant Attorney General
JDC/LKH/crt